DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 13th, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on June 10th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 8-10, 13-18, 20, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al. (US 10,175,489 B1).
Regarding claim 1, Robbins teaches a beam scanner comprising: 
	a substrate (See, e.g., mems scanner 218 in Figs 5A-B and note that here the substrate is considered to be the combination of whatever point of connection the scanning plate has to the housing shown in Fig. 1 and the housing itself, as while not shown or numbered the mems scanner cannot work without some physical object to pivot around and is not floating in space and a substrate is an extremely broad limitation); 
	a tiltable reflector hingedly supported by the substrate (See, e.g., the scanning plate of mems scanner 218 in Figs. 5A-B which tilts/rotates and is hingedly supported by whatever point of contact it has to the housing as explained above); 
	a folding mirror extending from the substrate, wherein the folding mirror is configured to receive and redirect the light beam (See, e.g., PBS 202 which reflects light towards PBS 210 in Figs. 5A-B. Note that as the substrate is considered to include the housing itself, PBS 202 “extends from” the substrate insofar as it has dimensions that extend in directions relative to the dimensions of the cited substrate).
and 
	a reflective polarizer supported over the tiltable reflector and configured to receive the light beam from the folding mirror and to further redirect the light beam towards the tiltable reflector for scanning the light beam (See, e.g., PBS 210 in Figs. 5A-B which receives light from PBS 202 and reflects light that eventually reaches mems scanner 218).
Regarding claim 2, Robbins teaches the device set forth above and further teaches a quarter-wave waveplate (QWP) in an optical path between the reflective polarizer and the tiltable reflector, wherein the QWP is configured to change a polarization state of the light beam to an orthogonal polarization state upon double pass propagation of the light beam through the QWP (See, e.g., wave plate 212 in Figs. 5A-B which receives light from PBS 210 and changes the polarization via a double pass per column 11 lines 14-46, and eventually reaches mems scanner 218).
Regarding claim 3, Robbins teaches the device set forth above and further teaches wherein the QWP is supported by the reflective polarizer (Note that insofar as all of the components of the device are connected physically via other structural components, the QWP is “supported” by the reflective polarizer as this is a very broad limitation).
Regarding claim 6, Robbins teaches the device set forth above and further teaches an enclosure enclosing the tiltable reflector, wherein the enclosure supports the reflective polarizer (See, e.g., the housing shown in Fig. 1 and note that insofar as all of the components of the device are connected physically via other structural components, the reflective polarizer is “supported” by the enclosure as this is a very broad limitation).
Regarding claim 8, Robbins teaches the device set forth above and further teaches wherein the enclosure comprises an optical window for receiving and transmitting the light beam therethrough for impinging onto the folding mirror (See, e.g., filter 508 which receives and transmits light from an external scene and from the light source, i.e. acts as an optical window for the enclosure, that eventually impinges the folding mirror).
Regarding claim 9, Robbins teaches a projector comprising: 
	a light source for providing a light beam having a characteristic comprising at least one of brightness or color (See, e.g., illumination engine 502 which produces a beam and note it necessarily has a brightness, i.e. intensity, and a wavelength, i.e. color); and 
	a beam scanner comprising: 
	a substrate (See, e.g., mems scanner 218 in Figs 5A-B and note that here the substrate is considered to be whatever point of connection the scanning plate has to the housing shown in Fig. 1, as while not shown or numbered the mems scanner cannot work without some physical object to pivot around and is not floating in space and a substrate is an extremely broad limitation); 
	a tiltable reflector hingedly supported by the substrate (See, e.g., the scanning plate of mems scanner 218 in Figs. 5A-B which tilts/rotates and is hingedly supported by whatever point of contact it has to the housing as explained above); 
	a first folding mirror extending from the substrate, wherein the first folding mirror is configured to receive and redirect the light beam (See, e.g., PBS 202 which reflects light towards PBS 210 in Figs. 5A-B. Note that as the substrate is considered to include the housing itself, PBS 202 “extends from” the substrate insofar as it has dimensions that extend in directions relative to the dimensions of the cited substrate); and 
	a reflective polarizer supported over the tiltable reflector and configured to receive the light beam from the first folding mirror and to further redirect the light beam towards the tiltable reflector for scanning the light beam (See, e.g., PBS 210 in Figs. 5A-B which receives light from PBS 202 and reflects light that eventually reaches mems scanner 218).
Regarding claim 10, Robbins teaches the device set forth above and further teaches a quarter-wave waveplate (QWP) in an optical path between the reflective polarizer and the tiltable reflector, wherein the QWP is configured to change a polarization state of the light beam to an orthogonal polarization state upon double pass propagation of the light beam through the QWP (See, e.g., wave plate 212 in Figs. 5A-B which receives light from PBS 210 and changes the polarization via a double pass per column 11 lines 14-46, and eventually reaches mems scanner 218).
Regarding claim 13, Robbins teaches the device set forth above and further teaches a second folding mirror configured to receive and redirect the light beam towards the first folding mirror (See, e.g., the scanning plate of mems scanner 214 in Figs. 5A-B which reflects light on a path that eventually ends up back at PBS 202 as shown via the light paths in Figs 5A-B).
Regarding claim 14, Robbins teaches the device set forth above and further teaches an enclosure enclosing the tiltable reflector, wherein the enclosure supports the reflective polarizer (See, e.g., the housing shown in Fig. 1 and note that insofar as all of the components of the device are connected physically via other structural components, the reflective polarizer is “supported” by the enclosure as this is a very broad limitation).
Regarding claim 15, Robbins teaches the device set forth above and further teaches wherein the enclosure comprises an optical window for receiving and transmitting the light beam therethrough for impinging onto the folding mirror (See, e.g., filter 508 which receives and transmits light from an external scene and from the light source, i.e. acts as an optical window for the enclosure, that eventually impinges the folding mirror).
Regarding claim 16, Robbins teaches the device set forth above and further teaches a controller operably coupled to the light source and the beam scanner for varying the characteristic of the light beam in coordination with scanning the light beam by the beam scanner (See, e.g., controller 118 described in column 8 lines 4-16 which meets this limitation).
Regarding claim 17, Robbins teaches a display comprising: 
	a light source for providing a light beam having a characteristic comprising at least one of brightness or color (See, e.g., illumination engine 502 which produces a beam and note it necessarily has a brightness, i.e. intensity, and a wavelength, i.e. color); 
	a beam scanner comprising: 
	a substrate (See, e.g., mems scanner 218 in Figs 5A-B and note that here the substrate is considered to be whatever point of connection the scanning plate has to the housing shown in Fig. 1, as while not shown or numbered the mems scanner cannot work without some physical object to pivot around and is not floating in space and a substrate is an extremely broad limitation); 
	a tiltable reflector hingedly supported by the substrate (See, e.g., the scanning plate of mems scanner 218 in Figs. 5A-B which tilts/rotates and is hingedly supported by whatever point of contact it has to the housing as explained above); 
	a first folding mirror extending from the substrate, wherein the first folding mirror is configured to receive and redirect the light beam (See, e.g., PBS 202 which reflects light towards PBS 210 in Figs. 5A-B. Note that as the substrate is considered to include the housing itself, PBS 202 “extends from” the substrate insofar as it has dimensions that extend in directions relative to the dimensions of the cited substrate); and
	a reflective polarizer supported over the tiltable reflector and configured to receive the light beam from the first folding mirror and to further redirect the light beam towards the tiltable reflector for scanning the light beam (See, e.g., PBS 210 in Figs. 5A-B which receives light from PBS 202 and reflects light that eventually reaches mems scanner 218); and 
	a waveguide configured to receive the light beam reflected from the tiltable reflector, and to spread the light beam over an eyebox of the display (See, e.g., waveguide 302 in Figs. 5A-B).
Regarding claim 18, Robbins teaches the device set forth above and further teaches wherein the waveguide is substantially parallel to the substrate of the beam scanner (Note that as both of these objects are three dimensional in nature, and no specific plane/surface has been specified, there is necessarily a component of the waveguide 302 that is parallel to a component of the substrate as cited herein).
Regarding claim 20, Robbins teaches the device set forth above and further teaches a second folding mirror configured to receive and redirect the light beam towards the first folding mirror and around the waveguide (See, e.g., the scanning plate of mems scanner 214 in Figs. 5A-B which reflects light on a path that eventually ends up back at PBS 202 and goes past waveguide 302 in both directions, i.e. around it, as shown via the light paths in Figs 5A-B).

Response to Arguments
Applicant's arguments submitted on June 10th, 2022 have been considered, but are not found persuasive. 
	Applicant argues on pages 1-5 of applicant’s remarks that the cited prior art does not teach the new feature, suggested in an interview, of the folding mirror extending from the substrate. While examiner did indicate in an interview that this amendment would overcome the current prior art rejection on record, after further consideration and consultation examiner believes that with a slightly different interpretation of the art the cited prior art itself is still appropriate to apply. To fully overcome the prior art reference and rejection, language requiring “direct contact” between the folding mirror and substrate could be used, or more physical/structural features of the substrate could be introduced that would differentiate the claims from the cited prior art. Accordingly, for the above reasons, these arguments are not found persuasive. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 21, the prior art, alone or in combination, fails to teach wherein the light source and the beam scanner are disposed on opposite sides of the waveguide. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872